

AMENDMENT NO. 1 TO MARKETING SERVICES AGREEMENT




THIS AMENDMENT NO. 1 TO MARKETING SERVICES AGREEMENT (this “Amendment”), dated
as of October 13, 2010, by and among Atrinsic, Inc., a Delaware corporation,
with its principal place of business located at 469 7th Avenue, 10th Floor, New
York, NY, 10018 (“Atrinsic”) and Brilliant Digital Entertainment, Inc., a
Delaware corporation with its principal place of business located at 12711
Ventura Boulevard, Suite 210, Studio City, CA 91604 (together with and on behalf
of its subsidiaries, including but not limited to Altnet, Inc., a Delaware
corporation, “BDE”).  Atrinsic and BDE may be referred to herein individually as
a “Party” and collectively as the “Parties.”


WITNESSETH:


WHEREAS, Atrinsic and BDE have entered into that certain Marketing Services
Agreement, dated as of March 26, 2010, but effective as of July 1, 2009 (as may
be further amended, modified or supplemented from time to time, the “Marketing
Services Agreement”), pursuant to which Atrinsic provides certain marketing
services to BDE in connection with BDE’s marketing, promotion and advertising of
its Kazaa-branded content subscription service, as further described therein;


WHEREAS, in connection with the Parties entry into that certain Asset Purchase
Agreement on even date herewith, the parties desire to amend the Marketing
Services Agreement as provided herein; and


WHEREAS, Atrinsic and BDE are willing to enter into this Amendment upon the
terms and conditions set forth below.


NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Atrinsic and BDE do hereby agree as follows:


SECTION 1.  DEFINED TERMS.


Each defined term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Marketing Services Agreement.


SECTION 2.  AMENDMENTS TO THE MARKETING SERVICES AGREEMENT.


Atrinsic and BDE hereby agree that the Marketing Services Agreement is hereby
amended as follows:


1.            Section 1.5 is hereby amended and restated in its entirety to read
as follows:


1.5    Content Services.  Content Services shall be defined as all products and
services offered or provide by BDE in connection with its Kazaa-branded content
subscription service.



--------------------------------------------------------------------------------


2.            Section 2 is hereby amended and restated in its entirety to read
as follows:


2.           Exclusivity and Services.


2.1.           Exclusivity. Subject to the terms and conditions of this
Agreement, BDE hereby grants to Atrinsic any and all licenses, rights and
permissions necessary for Atrinsic to perform the Marketing Services during the
Term.  Atrinsic shall be the exclusive provider of the Marketing Services to BDE
and, during the Term, BDE shall not engage in any discussions or negotiations or
enter into any agreement with any other party for the provision of services
which are the same as or similar to the Marketing Services.


2.2.           Marketing Services. During the Term, Atrinsic shall be
responsible for all Marketing Services, strategy, development, execution and
development and operation of the Ancillary Websites and for the development and
distribution of advertisements in connection with the Marketing Services.
Atrinsic shall have the exclusive right to place advertisements for the Content
Services on the Ancillary Websites.  Atrinsic shall provide the Marketing
Services in compliance with all applicable Federal Trade Commission (“FTC”)
Rules and Regulations, the CAN-SPAM Act of 2003 (the “CAN-SPAM Act”), Mobile
Marketing Association (“MMA”) Guidelines and other applicable state and federal
laws, each as amended and current at the time of the applicable Marketing
Services.  Additionally, Atrinsic shall use its commercially reasonable efforts
to provide the Marketing Services in a manner such that BDE and its Content
Services offerings are not listed on the “blacklists” of anti-spam service
providers such as McAfee; in the event BDE and/or its Content Services are
included on such a list, Atrinsic shall use commercially reasonable efforts to
remove BDE from such list within thirty days.  BDE shall provide Atrinsic with
any and all information, materials, products and services needed to perform its
obligations hereunder.


3.            Section 3.1 is hereby amended and restated in its entirety to read
as follows:


3.1           Performance Fees.  Atrinsic shall pay to BDE advances equal to the
amount of pre-approved and mutually agreed costs and expenses incurred by BDE in
connection with the provision of Marketing Services during the Term of this
Agreement (the “Advances”). The Advances shall be recoupable, on a dollar for
dollar basis, as provided below.  BDE shall pay to Atrinsic a marketing fee
(collectively, the “Fee”) as follows:  (i) all amounts noted in the pre-approved
Marketing Service budget plans presented by Atrinsic in advance, which include a
detailed marketing budget and a targeted CPA; plus (ii) any pre-approved direct
costs related to the Marketing Services, including but not limited to all
Advances.  For the period beginning on the Effective Date through August 31,
2009, the “Fees” with respect to such period shall be determined between the
parties in good faith (without regard to the process noted above), which such
Fees shall be determined by August 30, 2009.  Within thirty (30) days following
the last day of each calendar month, Atrinsic shall provide to BDE a written
report stating the number of Confirmed Leads provided by Atrinsic during the
preceding month and calculating the aggregate Fees (the
“Report”).  Representatives of Atrinsic and BDE shall meet on a monthly basis to
review the Report and discuss and determine the projected and budgeted Fees and
targeted number of Confirmed Leads for the following month, which such Fees may
not be exceeded by Atrinsic without the approval of BDE.  In the event BDE
disputes the accuracy of the Confirmed Leads or the calculation of any Fee, BDE
must notify Atrinsic of such dispute within 30 days following the delivery of
the Report.  Thereafter, the Report shall be deemed accepted by BDE.  The
parties will use their commercially reasonable efforts to resolve such dispute
prior to the date such Fees are due; provided, however, in the event that such
dispute is not resolved, the reported Fees shall remain due and payable.  Fees
not otherwise recouped by Atrinsic pursuant to the Master Services Agreement
(the “Master Services Agreement”) between Atrinsic and BDE of even date herewith
(the “Unrecouped Fees”) shall be due and payable by BDE only upon the
termination of this Agreement by Atrinsic pursuant to Section 10.1(i)
hereof.  For avoidance of doubt, BDE shall only be obligated to pay Unrecouped
Fees (if any) in the event of termination by Atrinsic pursuant to Sections
10.1(i), but not upon the expiration of the Term of this Agreement.
2

--------------------------------------------------------------------------------




4.            The first line of Section 4.1 is hereby amended to strike the word
“non-exclusive” and replace it with the word “exclusive”.


5.            The second parenthetical contained in Section 4.2 is hereby
amended and restated to read as follows: “(in all cases other than the BDE
Marks, Website, Brand and/or Content services themselves)”.


6.            Section 5.1 is hereby amended and restated in its entirety as
follows:


5.1           Ownership.  Atrinsic shall be the sole owner of any and all
Subscriber information collected by or through the Website or in connection with
the Content Services or any party thereof during the Term (collectively, the
“Customer Data”).


7.            Section 9 is hereby amended to strike the phrase “three (3) years”
and replace it with the phrase “thirty (30) years”.


SECTION 3.  MISCELLANEOUS.


1.            Except as expressly set forth in this Amendment, all of the terms
of the Marketing Services Agreement shall remain in full force and effect.


2.            This Amendment may be executed in several counterparts (including
by means of telecopied or facsimile signature pages), each of which shall be
deemed an original, and all of which shall constitute one and the same
instrument.


[Signature Page Follows]
 
3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the Parties has caused this Amendment No. 1 to
Marketing Services Agreement to be duly executed and delivered by its duly
authorized officer as of the date first above written.
 



        PARTIES:           Brilliant Digital Entertainment, Inc.           /s/
Kevin Bermeister              
 
Name:
Kevin Bermeister        Title: CEO           

              Atrinsic, Inc.           /s/ Thomas Plotts          
 
Name:
Thomas Plotts       Title: CFO           

 
 
4

--------------------------------------------------------------------------------


 